In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-21-00029-CR



        ROBERT CURRY GOLATT, Appellant

                           V.

           THE STATE OF TEXAS, Appellee




         On Appeal from the 5th District Court
                Bowie County, Texas
            Trial Court No. 18F0972-005




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                           ORDER

       Appellant Robert Curry Golatt was convicted in Bowie County, Texas, of tampering with

or fabricating physical evidence and was sentenced to eight years’ incarceration. The trial court

appointed Alwin A. Smith to represent Golatt on appeal. On August 23, 2021, Smith filed a

motion to withdraw after realizing that he, in his role as acting justice of the peace for Bowie

County, issued the warrant for Golatt’s arrest in this matter and set his original bail. In light of

these facts, Smith’s continued representation of Golatt in this matter is inappropriate.

Consequently, Smith’s motion to withdraw is granted.

       In the interests of justice, we abate this appeal to the trial court with directions to relieve

Alwin A. Smith of any further responsibility in this matter and to appoint new counsel to

represent Golatt before this Court through the remainder of the appeal.

       The trial court need not hold a hearing to accomplish this new appointment. A written

memorialization of the trial court’s new appointment shall be entered into the record of the case

and presented to this Court in the form of a supplemental clerk’s record within ten days of the

date of this order, or on or before September 10, 2021. Upon receipt of the supplemental clerk’s

record identifying new counsel, this abatement will terminate.

       IT IS SO ORDERED.



                                                      BY THE COURT

Date: August 31, 2021




                                                 2